Citation Nr: 0324810	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from September 1942 to 
February 1947.  He died in June 1997 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by 
which the RO denied service connection for the cause of the 
veteran's death.  In April 2001, the Board remanded this 
matter to the RO for additional development.  After the 
claims file was returned to the Board, additional development 
was undertaken by the Board in February 2003.  As a result of 
the Board's development, a supplemental report from a VA 
examiner was added to the claims file.  

After the evidentiary development described above was 
accomplished, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2), which authorized the Board to 
obtain evidence on its own was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C.A. [§ ] 5103(a)" and 
allowing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which allows a claimant one year to submit 
evidence.

In the instant case, the evidence in the claims file does not 
reflect that the appellant was provided the opportunity to 
review the VA examination supplemental report resulting from 
the Board's development actions.  Furthermore, the appellant 
has not waived her right to have the additional evidence 
considered initially by the RO.  Consequently, a remand of 
the case is required to comply with the ruling in DAV.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should provide the appellant 
with notice of the evidence added to the 
claims file as a result of the Board's 
development actions and an opportunity to 
respond to that evidence.  Thereafter the 
RO should again review the record, 
including the newly associated evidence.  
If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

After giving the appellant an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, 
the case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

